                                                                  Case 2:19-cv-01739-JCM-DJA Document 100 Filed 06/22/21 Page 1 of 3



                                                             1    GABROY LAW OFFICES
                                                                  Christian Gabroy (#8805)
                                                             2    Kaine Messer (#14240)
                                                                  The District at Green Valley Ranch
                                                             3    170 South Green Valley Parkway, Suite 280
                                                                  Henderson, Nevada 89012
                                                             4    Tel     (702) 259-7777
                                                                  Fax (702) 259-7704
                                                             5    christian@gabroy.com
                                                                  kmesser@gabroy.com
                                                             6    Attorneys for Plaintiff/Counter-Defendant
                                                                  Russell LeBarron
                                                             7
                                                                                             UNITED STATES DISTRICT COURT
                                                             8
                                                                                                    DISTRICT OF NEVADA
                                                             9
                                                                   RUSSELL LEBARRON, an individual;                 Case No.: 2:19-cv-01739-JCM-DJA
                                                             10
                                                                                      Plaintiff,
                                                             11    vs.                                              STIPULATION AND ORDER FOR
                                                                                                                    EXTENSION OF TIME TO FILE THE
                                                             12    INTERSTATE GROUP, LLC; DOES I                    PRETRIAL ORDER FOR JURY TRIAL
GABROY LAW OFFICES




                                                                   through X; and ROE Corporations XI
                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                             13    through XX, inclusive,                           (THIRD REQUEST)
                           Henderson, Nevada 89012




                                                             14                        Defendant.                    (NO FURTHER EXTENSION)
                                                             15
                                                                   INTERSTATE GROUP, LLC;
                                                             16
                                                                                      Counterclaimant,
                                                             17    vs.
                                                             18    RUSSELL LEBARRON,
                                                             19                        Counter-Defendant.
                                                             20
                                                                                       STIPULATION AND ORDER FOR EXTENSION
                                                             21                            OF TIME TO FILE PRETRIAL ORDER
                                                             22          The parties, by and through their respective counsel of record, submit the following
                                                             23   Stipulation and Order For Extension Of Time To File Pretrial Order.
                                                             24          Specifically, the Parties herein request the deadline to file their Joint Pretrial Order
                                                             25   be extended up to and including July 30, 2021. This will be the last requested extension.
                                                             26          This is the third request to extend time to file the Pretrial Order. Such extension
                                                             27   request herein is made in good faith. Defendant and Counterclaimant shall submit its
                                                             28   proposed uncontested facts deemed material in the action pursuant to LR II 16-3(b)(3) to
                                                                                                           Page 1 of 2
                                                                  Case 2:19-cv-01739-JCM-DJA Document 100 Filed 06/22/21 Page 2 of 3



                                                             1    Plaintiff-Counterdefendant by June 30, 2021. Plaintiff and Counterdefendant shall submit
                                                             2    his draft of the Pretrial Order to Defendant and Counterclaimant no later than July 19,
                                                             3    2021.
                                                             4            The extension request is needed as the parties have been engaged in good-faith,
                                                             5    potential resolution discussions. Since the parties expended time on attempted resolution,
                                                             6    such extension is now needed to complete and finalize the Pretrial Order.
                                                             7            This request is not sought for any improper purpose or other reason of delay. Rather,
                                                             8    it is sought only to conserve expenditures and resources of this litigation while the parties
                                                             9    now turn to finalization and completion of the Pretrial Order. No further extensions to file the
                                                             10   Pretrial Order will be requested.
                                                             11           IT IS SO STIPULATED.
                                                             12
GABROY LAW OFFICES




                                                                   Dated this 22 day of June 2021.              Dated this 22 day of June 2021.
                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                             13
                           Henderson, Nevada 89012




                                                                   Respectfully submitted,                      Respectfully submitted,
                                                             14

                                                             15    /s/ Christian Gabroy                         /s/ Malani Kotchka
                                                                   Christian Gabroy, Esq.                       Malani L. Kotchka, Esq.
                                                             16    Nev. Bar No. 8805                            Nev. Bar No. 0283
                                                                   GABROY LAW OFFICES                           HEJMANOWSKI & MCCREA LLC
                                                             17    170 S. Green Valley Parkway, Ste 280         520 South Fourth Street, Suite 320
                                                                   Henderson, Nevada 89012                      Las Vegas, NV 89101
                                                             18    Tel (702) 259-7777                           Tel: (702) 834-8777
                                                                   Fax (702) 259-7704                           Fax: (702) 834-5262
                                                             19
                                                                   Attorneys for Plaintiff/Counter-             Attorney for Defendant/Counterclaimant
                                                             20    Defendant
                                                             21

                                                             22   IT IS SO ORDERED. No further requests to file the Pretrial Order will be granted.
                                                             23

                                                             24              June 23
                                                                  Dated: ____________, 2021             ___________________________________
                                                             25                                         United States Magistrate Judge/United States
                                                                                                        District Judge
                                                             26
                                                             27

                                                             28

                                                                                                            Page 2 of 2
6/22/2021         Case 2:19-cv-01739-JCM-DJA
                                          GabroyDocument       100
                                                 Law Offices Mail       Filed
                                                                  - LeBarron vs. 06/22/21
                                                                                 Interstate Page 3 of 3


                                                                               Gabroy Law Assistant <assistant@gabroy.com>



  LeBarron vs. Interstate
  Malani Kotchka <mlk@hmlawlv.com>                                                        Tue, Jun 22, 2021 at 2:54 PM
  To: Gabroy Law Assistant <assistant@gabroy.com>, Rosalie Garcia <rg@hmlawlv.com>
  Cc: "Christian Gabroy, Esq." <christian@gabroy.com>, Kaine Messer <kmesser@gabroy.com>, Dominique Bosa-Edwards
  <dbe@gabroy.com>


    Yes.



    Malani L. Kotchka




    From: Gabroy Law Assistant <assistant@gabroy.com>
    Sent: Tuesday, June 22, 2021 11:57 AM
    To: Malani Kotchka <mlk@hmlawlv.com>; Rosalie Garcia <rg@hmlawlv.com>
    Cc: Christian Gabroy, Esq. <christian@gabroy.com>; Kaine Messer <kmesser@gabroy.com>; Dominique Bosa-Edwards
    <dbe@gabroy.com>
    Subject: LeBarron vs. Interstate



    Hello Ms. Kotchka,



    All revisions were accepted. Please let me know if we may add your e-signature and file the attached stipulation.



    Thank you,

    --




https://mail.google.com/mail/u/2?ik=bf4bea0ef8&view=pt&search=all&permmsgid=msg-f%3A1703305677182137339&dsqt=1&simpl=msg-f%3A17033…   1/1
